MEMORANDUM OF DECISION.
The Plaintiff, Harry J. Smith, doing business as Eastern Surplus Co., appeals from an order of judgment entered after a jury-waived trial in Superior Court, Washington County, on May 25, 1983, denying him recovery on his complaint but awarding the Defendant, Freeman L. Kennard, damages in the amount of $35,500 on his counterclaim, in a tort action arising from a two-vehicle collision in Perry. The Plaintiff contends that the award to the Defendant was excessive and not supported by competent evidence.
An award of damages will be disturbed only when it is plain that there is no rational basis upon which the amount of the award may be supported. Jamshidi v. Bowden, 366 A.2d 522 (Me.1976). A rational basis for a finding exists if there is any competent evidence in the record to support it. Harmon v. Emerson, 425 A.2d 978 (Me.1981). The record reveals that, the evidence was legally sufficient to support an award of $18,000 for the Defendant’s lost earnings during the two-and-a-quarter years between the collision and the judgment, $15,-000 for the Defendant’s pain and suffering from injuries he sustained in that collision, and $2,500 for the destruction of his 1970 Cadillac.
The entry is:
Appeal denied.
Judgment affirmed.
All concurring.